In re Prevost, Mark; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW98-1667; Parish of Avoyelles, 12th Judicial District Court, Div. “B”, No. 96-3366.
Granted. Pretermitting the question of whether the June 1997 judgment was a permanent award of custody subject to Bergeron v. Bergeron, 492 So.2d 1193 (La.1986), the trial court made a finding of fact that a change of custody was warranted under Ber-geron, since relator proved by clear and convincing evidence that the harm likely to be caused by a change of environment is substantially outweighed by its advantages to the child. This finding is not clearly wrong. Accordingly, the judgment of the court of appeal is vacated and set aside, and the judgment of the trial court is reinstated.
*583CALOGERO, C.J., and LEMMON, and VICTORY, JJ., would grant the docket.
KNOLL, J., not on panel; recused.